Citation Nr: 1311201	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable disability rating for psoriatic arthritis of the bilateral hands.

2.  Entitlement to an initial compensable disability rating for psoriatic arthritis of the bilateral feet.
 

REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to October 2008.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In October 2010, the Veteran, sitting at the RO, testified during a hearing conducted via video conference with the undersigned Veterans Law Judge, sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following issuance of the June 2012 supplemental statement of the case (SSOC), the Veteran repeatedly submitted to the Agency of Original Jurisdiction (AOJ) records of her post service medical care by Tricare, dated during 2008, and from March to July 2012, regarding her claims.  The Veteran did not waive consideration of the evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2012).  

Further, in a December 2012 letter, the Board advised the Veteran that, in July 2012, it received additional medical evidence, dated from May 2004 to July 2012, submitted by her or her representative.  She was advised that the evidence was not considered by the AOJ and she had the right to have it initially reviewed by the AOJ or to waive that right.  She was informed that she had 45 days within which to respond to the Board's letter.  If she did not respond in that time period, the Board will assume she did not wish to have it decide her appeal and it will be remanded to the AOJ for review.  

In December 2012, the Veteran provided the Board with her new mailing address and requested that the letter be resent; it was resent to her on January 16, 2013.  The Veteran did not respond to the Board's letter.  In light of the importance of the Veteran's failure to waive consideration at the AOJ, the Board must remand the claim for RO consideration.  Id.

Finally, the Veteran was afforded a VA examination in September 2011; but the newly received evidence and July 2012 statement from her suggest that the disabilities may have worsened since the last examination.  See, e.g., July 2, 2012 Tricare record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations of her service-connected psoriatic arthritis of her hands and feet.  The claims file should be available to the examiner at the time of examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.

a. The examiner should assess the severity of the Veteran's arthritis of the hands and feet (to include ranges of motion and frequency of flare-ups) and, to the extent possible, the examiner should also provide an assessment of any resulting limitation of occupational functioning.

b. The examiner should report the ranges of motion, and note whether motion is further limited by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

c. The examiner should note the points in the ranges of motion, if any, when pain becomes apparent.

d. The examiner should address whether there are constitutional manifestations of arthritis associated with joint involvement that are totally incapacitating; whether there are less severe manifestations with weight loss, anemia, severe impairment of health; or whether there is definite impairment of health supported by objective findings on examination.

e. The examiner should note the frequency and length of any incapacitating episodes.

f. If the examiner is unable to render an opinion without resort to speculation, he or she should explain why, and so state.  These findings are needed to evaluate the Veteran's disability in accordance with the criteria contained in the schedule for rating disabilities.

2.  The AOJ should review the examination report to ensure that it contains all the findings requested in this remand. 

3.  If the benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


